Exhibit 10.2

EMPLOYMENT AGREEMENT

This Agreement is made as of August 3, 2017, by and between Entercom
Communications Corp., a Pennsylvania corporation (hereinafter referred to as the
“Company” or “we”), and Andrew Sutor (hereinafter referred to as “Employee” or
“you”).

The Company shall employ Employee and Employee hereby accepts employment with
the Company upon the terms, conditions and provisions of this Agreement as set
forth below.

1.    Term. The initial term of this Agreement shall commence on May 16, 2017
and continue through May 15, 2021, subject to termination or extension as
provided herein. This Agreement shall automatically renew from year to year
thereafter, unless either party gives at least sixty (60) days prior written
notice of his or its election to either terminate or to renegotiate the terms of
this Agreement at the end of the initial term or any then current renewal term.

2.    Salary and Benefits. You will be paid a salary as follows:

a.    For the period from May 16, 2017 to May 15, 2018, you will be paid, on a
semi-monthly basis, an annualized salary of $450,000.

b.    Commencing May 16, 2018 and each May 16 thereafter, your salary shall be
increased by three percent (3%).

Such salary and any other compensation to be paid to you hereunder will be
subject to all payroll deductions or withholding authorized by you or required
by federal, state or local laws or regulations.

In addition, you will be eligible to participate in the Company’s 401(k) plan
and you will be provided with such insurance, leave and other benefits generally
available to officers of the Company, as governed by the applicable plan
documents and Company policy.

3.    Annual Incentive Bonus. You will be eligible for an annual cash bonus with
a target amount equal to $150,000 in the year for which the bonus is paid
(“Annual Incentive Bonus”). The actual amount of such bonus will be determined
in the sole discretion of the Company based on a review of the Company’s
performance and your performance during the fiscal year then ended. You must
work through the end of the fiscal year in question to be eligible for the bonus
for that year. The amount of the bonus will be determined and paid as soon as
reasonably practicable following the receipt of the Company’s financial
statements for the fiscal year in question, but in no event later than two and
one-half (2 1⁄2) months following the end of the fiscal year for which such
bonus is earned.

4.    Future Equity Grants. Commencing with the Company’s 2018 fiscal year, you
will be eligible to receive annual equity grants with a target value of
$300,000, as determined in the discretion of the Compensation Committee based
upon the recommendation of the Chief Executive Officer of the Company (the
“CEO”). Subject to your continued employment with the Company, such equity
grants shall vest as follows: 50% on the second anniversary of the date of grant
and 25% on each of the third and fourth anniversaries of the date of grant.
Consistent with the foregoing, the terms of any such grants shall be set forth
in a grant instrument in the form approved by the Compensation Committee.



--------------------------------------------------------------------------------

5.    Duties. As Senior Vice President and General Counsel, you will be
responsible for the general management and supervision of the legal affairs of
the Company, and such other duties as may from time to time be assigned by the
Board of Directors, the CEO or the President of the Company. In addition, you
will oversee various corporate staff functions as designated by the Company’s
CEO (currently, engineering, government relations, and human resources) and will
be responsible for facilitating the effective coordination and integration of
the various activities of the corporate staff and local markets. You will report
directly to the Company’s CEO. You agree that you will devote your full time and
best efforts to the Company’s business and will not accept any outside
employment without the prior written consent of the Company.

6.    Termination. This Agreement may be terminated during the initial term or
any renewal term as follows:

a.    The Company may terminate this Agreement and your employment hereunder at
any time for Cause and without further obligation hereunder. For purposes of
this Agreement, “Cause” shall include the following (as determined by the
Company in its reasonable discretion): (i) you have engaged in fraud,
embezzlement, theft, commission of a felony or proven dishonesty in the course
your employment or service; (ii) you have breached any material provision of
this Agreement, including without limitation, violating any of the restrictive
covenants contained in Section 7 hereof; or (iii) you have disclosed trade
secrets or confidential information of the Company to persons not entitled to
receive such information.

b.    The Company may terminate this Agreement and your employment hereunder at
any time for its convenience and without Cause. In the event of a termination of
this Agreement and your employment hereunder by the Company without Cause (and
other than due to disability), subject to the conditions set forth below, the
Company shall be obligated to, beginning with the first payroll period following
the sixtieth (60th) day following your termination, continue to pay you the
salary in accordance with the Company’s regular payroll practices for twelve
(12) months from the date of such termination, provided, that the initial
payment shall include salary for all payroll periods from the date of
termination through the date of such initial payment (the “Severance Benefits”).
Your receipt of the Severance Benefits is expressly conditioned on: (i) your
agreeing to a general release in form satisfactory to the Company releasing the
Company and its affiliated entities and all of their officers, directors,
employees and agents from any and all claims or liabilities arising out of your
employment and/or the termination of employment and such release becoming
effective prior to the sixtieth (60th) day following the date of your
termination of employment, (ii) your full compliance with the restrictive
covenants contained in Section 7 hereof; and (iii) for a period of twelve
(12) months following the date of your termination, your availability to provide
and, if reasonably requested by the Company, your provision of consultative
services related to the Company’s transition to your successor, i.e., if you
fail to timely sign or revoke a release, violate any of the restrictive
covenants contained in Section 7 hereof, or refuse to provide consultative
services related to the Company’s transition to your replacement(s), the
Severance Benefits shall cease. Any payments made under this Section 6.b
incident to a termination of employment shall be in lieu of and in satisfaction
of all claims for severance, payment in lieu of notice or other compensation
which may otherwise arise upon

 

2



--------------------------------------------------------------------------------

termination of employment with the Company, except for payment of salary earned
through the date of termination and payment of earned but unused vacation in
accordance with Company policy then in existence.

c.    If this Agreement terminates as of May 15, 2021 or any May 15 thereafter,
due to a notice of non-renewal by the Company pursuant to Section 1 hereof and
the Company has made you an offer to continue your employment with a salary and
bonus package which is equal to or greater than your then current salary and
Annual Incentive Bonus (a “Qualified Offer”), such termination of this Agreement
shall not be deemed a termination by the Company without Cause and you shall not
be entitled to receive any Severance Benefits (as defined above) as a result
therefrom. In the event of any such termination of this Agreement where the
Company has not made a Qualified Offer and your employment with the Company
terminates as a result therefrom, then the Company shall be obligated, beginning
with the first payroll period following the sixtieth (60th) day following your
termination, to continue to pay you the salary in accordance with the Company’s
regular payroll practices for a period of twelve (12) months from the date of
such termination; provided, that the initial payment shall include salary for
all payroll periods from the date of termination through the date of such
initial payment. Such continued payments are expressly conditioned on: (i) your
agreeing to a general release in form satisfactory to the Company releasing the
Company and its affiliated entities and all of their officers, directors,
employees and agents from any and all claims or liabilities arising out of your
employment and/or the termination of employment and such release becoming
effective prior to the sixtieth (60th) day following the date of your
termination of employment, (ii) your full compliance with the restrictive
covenants contained in Section 7 hereof, i.e., if you fail to timely sign or
revoke a release, or violate any of the restrictive covenants contained in
Section 7 hereof, such continued salary payments shall cease, and (iii) for a
period of twelve (12) months following the date of your termination, your
availability to provide and, if reasonably requested by the Company, your
provision of consultative services related to the Company’s transition to your
successor, i.e., if you fail to timely sign or revoke a release, violate any of
the restrictive covenants contained in Section 7 hereof, or refuse to provide
consultative services related to the Company’s transition to your
replacement(s), the Severance Benefits shall cease. Any payments made under this
Section 6.c incident to a termination of employment shall be in lieu of and in
satisfaction of all claims for severance, payment in lieu of notice or other
compensation which may otherwise arise upon termination of employment with the
Company, except for payment of salary earned through the date of termination and
payment of earned but unused vacation in accordance with Company policy then in
existence. Any continued employment pursuant to a Qualified Offer or any
alternative thereto agreed to by the parties shall be deemed an extension of the
term and the provisions of this Agreement shall continue in full force and
effect, except to the extent modified by the Qualified Offer or any alternative
thereto agreed to by the parties.

7.     Restrictive Covenants. You agree to the following restrictive covenants:

a.    Non-Solicitation of Employees. During the term of this Agreement and for
the twelve (12) month year period following any termination of your employment
with the Company you will not, without the express prior written permission of
the Company, employ under your direct supervision, offer to employ, counsel a
third party to employ, or participate in any manner in the recommendation,
recruitment or solicitation of the employment of any person who was an employee
of the Company on the date of the termination of your employment or at any time
within the 90 days prior thereto.

 

3



--------------------------------------------------------------------------------

b.    You agree that a material portion of the covenants of the Company
contained in this Agreement and of the compensation, including any bonuses set
forth herein, benefits and training that you will receive hereunder are
consideration for the restrictions contained in this Section 7. In the event you
violate the restrictive covenants set forth in this Section 7, it is agreed that
the time period for which the restrictive covenant so violated is applicable
shall be extended for a period of one (1) year from the date you cease such
violation. You acknowledge that any violation of the provisions set forth in
this Section 7 may cause irreparable harm to the Company. You, therefore,
expressly agree that the Company, in addition to any other rights or remedies
which it may possess, shall be entitled to injunctive and other equitable relief
to prevent a breach of these restrictions.

8.    Confidentiality and Intellectual Property Rights. Your position involves a
close and confidential relationship in which you will be privy to proprietary
information of the Company, including without limitation strategic planning,
acquisition and investment analysis, research, consulting reports, computer
programs and sales, technical, financial and programming practices and data, all
of which you agree will be held in the strictest confidence at all times. All
copyright, trademark and/or other intellectual property rights of any kind
developed during the term of this Agreement and relating to or useful in the
Company’s business, or to your duties hereunder (“Works”) shall be deemed a
“work for hire” and shall be and remain the sole and exclusive property of the
Company, and you shall, to the extent deemed necessary or desirable by the
Company, cooperate and assist the Company in perfecting, filing and recording
any such rights. To the extent that any Works are not deemed “work for hire”,
Employee hereby assigns all of Employee’s rights in such Works to the Company
and waives any and all moral rights Employee may have in such Works. Employee’s
obligations under this Section 8 shall survive the expiration or termination of
this Agreement.

Notwithstanding any other provision herein, Employee understands and
acknowledges that, pursuant to Section 7 of the Defend Trade Secrets Act of 2016
(which added 18 U.S.C. § 1833(b)), Employee shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made (A) (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Nothing in this Agreement is
intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by such Section.

9.    No Restrictions. In making this Agreement you represent and warrant that
you are free to enter into and perform this Agreement and are not and will not
be under any disability, restriction or prohibition, contractual or otherwise,
with respect to (a) your right to execute this Agreement; (b) your right to make
the covenants contained herein; and (c) your right to fully perform each and
every term and obligation hereunder. You further agree not to do or attempt to
do, or suffer to be done, during or after the term hereof, any act in derogation
of or inconsistent with the obligations under this Agreement.

 

4



--------------------------------------------------------------------------------

10.    Miscellaneous. This Agreement constitutes the entire agreement and
understanding between you and the Company concerning the compensation to be paid
to you and all of the terms and conditions of your employment and supersedes all
prior agreements concerning same, whether written or oral. Each party agrees to
pay reasonable attorney’s fees and costs incurred by the other if the other
party is successful in enforcing its rights under this Agreement in any court
action, arbitration or other proceeding. This Agreement may not be modified or
amended except by written instrument duly executed by each of the parties. A
waiver by either party of any term or condition of this Agreement or the breach
thereof shall not be deemed to constitute a waiver of any other term or
condition of this Agreement or of any subsequent breach of any term or condition
hereof.

11.    Assignment. You may not assign any of your rights or obligations
hereunder without the express prior written permission of the Company. The
Company may assign its rights and obligations hereunder (including without
limitation, any rights to enforce the Restrictive Covenants set forth in
Section 7 contained herein) to any entity.

12.    Section 409A.

a.    To the extent applicable, this Agreement shall be interpreted and applied
consistent and in accordance with Section 409A of Internal Revenue Code of 1986,
as amended (the “Code”) and Department of Treasury regulations and other
interpretive guidance issued thereunder (“Section 409A”). If, however, the
parties determine that any compensation or benefits payable under this Agreement
may be or become subject to Section 409A, the parties shall cooperate to adopt
such amendments to this Agreement or to adopt other policies and procedures
(including amendments, policies and procedures with retroactive effect), or take
such other actions, as the parties determine to be necessary or appropriate to
(i) exempt the compensation and benefits payable under this Agreement from
Section 409A and/or preserve the intended tax treatment of such compensation and
benefits, or (ii) comply with the requirements of Section 409A.

b.    Notwithstanding any provision to the contrary in the Agreement, in order
to be eligible to receive any termination benefits under this Agreement that are
deemed deferred compensation subject to Section 409A of the Code, your
termination of employment must constitute a “separation from service” within the
meaning of Treas. Reg. Section 1.409A-1(h) (a “Separation from Service”) and,
for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “Separation
from Service.”

c.    Notwithstanding anything herein to the contrary, if you are deemed at the
time of your termination of employment with the Company to be a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, then to the
extent delayed commencement of any portion of the termination benefits to which
you are entitled under the Agreement is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, such portion of your
termination benefits shall not be provided to you prior to the earlier of
(i) the expiration of the six-month period measured from the date of the your
Separation from Service with the Company or (ii) the date of your death. Upon
the earlier of such dates, all payments deferred pursuant to this Section shall
be paid in a lump sum to you, and any remaining payments due under the

 

5



--------------------------------------------------------------------------------

Agreement shall be paid as otherwise provided herein. The determination of
whether you are a “specified employee” for purposes of Section 409A(a)(2)(B)(i)
of the Code as of the time of your Separation from Service shall made by the
Company in accordance with the terms of Section 409A of the Code and applicable
guidance thereunder (including without limitation Treas. Reg.
Section 1.409A-1(i) and any successor provision thereto).

d.    Notwithstanding the foregoing or any other provisions of the Agreement,
you and the Company agree that, for purposes of the limitations on nonqualified
deferred compensation under Section 409A of the Code, each payment of
compensation under the Agreement shall be treated as a right to receive a series
separate and distinct payments of compensation for purposes of applying the
Section 409A of the Code.

e.    Notwithstanding anything herein to the contrary, to the extent that
reimbursements or other in-kind benefits under this Agreement constitute
“nonqualified deferred compensation” for purposes of Section 409A, (i) all
expenses or other reimbursements hereunder shall be made on or prior to the last
day of the taxable year following the taxable year in which such expenses were
incurred by you, (ii) any right to reimbursement or in-kind benefits shall not
be subject to liquidation or exchange for another benefit, and (iii) no such
reimbursement, expenses eligible for reimbursement, or in-kind benefits provided
in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.

13.    Governing Law. The validity, construction, interpretation and effect of
this Agreement shall be governed and construed by and determined in accordance
with the laws of the Commonwealth of Pennsylvania, without giving effect to the
conflict of laws provisions thereof.

14.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

[Signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound hereby, the parties have
affixed their hands and seals as of the date(s) written below.

 

Andrew Sutor

/Andrew P. Sutor, IV/

Date: 5/15/2017 Entercom Communications Corp.

/David J. Field/

David J. Field President and Chief Executive Officer Date: 5/15/2017

 

[Signature page to Employment Agreement]